COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lakeisha Demerson, MD v. Kiesta Smith, Individually and as next
                          friend of XXXXXX XXXXXX, a minor

Appellate case number:    01-22-00579-CV

Trial court case number: 2022-01500

Trial court:              270th District Court of Harris County

        On August 17, 2022, the trial court reporter filed a recorder’s record of electronically
recorded proceedings in this case. The filed record does not comply with Texas Rules of
Appellate Procedure 34.6 and 13.2. On August 30, 2022, this Court issued an order requiring the
court reporter to file certified copies of the logs required by Texas Rules of Appellate Procedure
34.6(a)(2) and 13.2 within 30 days. We advised in that order that Appellant’s brief will be due
thirty days after the court reporter files a compliant reporter’s record. See TEX. R. APP. P.
38.6(a).
        On August 26, 2022, Appellant filed a motion for an extension of time in which to file
her brief. As set forth above, the briefing deadlines have yet to begin to run because the
appellate record is not complete. Appellant’s motion for extension of time to file her brief is,
therefore, denied as premature.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 1, 2022